         Case 1:21-mj-00179-ZMF Document 1-1 Filed 01/28/21 Page 1 of 8




                                   STATEMENT OF FACTS

        Your affiant, Amie C. Stemen, Special Agent with the Federal Bureau of Investigation
(“FBI”), is one of the agents assigned to an ongoing investigation of riots and civil disorder that
occurred on January 6, 2021 in and around the United States Capitol grounds by the FBI, United
States Capitol Police (“USCP), Metropolitan Police Department (“MPD”) and other law
enforcement agencies. I have been a Special Agent with the FBI since May 2011. I am presently
assigned to the Washington Field Office’s International Corruption Squad. Since I became
involved in this investigation on January 6, 2021, I have reviewed public tips, publicly available
photos and video, and relevant documents, among other things. As a special agent with the FBI, I
am authorized by law or by a Government agency to engage in or supervise the prevention,
detention, investigation, or prosecution of a violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification are allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice



                                                 1
         Case 1:21-mj-00179-ZMF Document 1-1 Filed 01/28/21 Page 2 of 8




President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

        On January 05, 2021, Individual 1 posted a series of photographs of KATHERINE
SCHWAB (“SCHWAB”) on their Facebook page. According to open-source information, the
photographs were taken on a private plane on the way to Washington D.C. This investigation has
shown that Individual 1, Jenna RYAN, Individual 4, and Jason HYLAND (hereinafter “the group”)
traveled with SCHWAB to Washington D.C. on January 5, 2021. SCHWAB is the female circled
in red in the photographs below.




                                                 2
         Case 1:21-mj-00179-ZMF Document 1-1 Filed 01/28/21 Page 3 of 8




        After Individual 1’s post, on January 5, 2021, RYAN posted multiple videos on their
Facebook account that appear to be taken on a small private aircraft, on which he/she was traveling
with SCHWAB and the other members of the group to Washington D.C. According to open-
source research, RYAN posted “Weee” on the photograph below. This investigation has shown
that that the group traveled with SCHWAB to Washington D.C. on that date. SCHWAB is the
female circled in red in the photograph below.




        Later in the evening, on January 5, 2021, Individual 1 posted a photo on their Facebook
page and tagged the Manassas Regional Airport in Manassas, VA. SCHWAB and the four others
in her group had arrived in the Washington, DC area. SCHWAB is the female circled in red in the
photograph below.




                                                3
        Case 1:21-mj-00179-ZMF Document 1-1 Filed 01/28/21 Page 4 of 8




      Law enforcement agents retrieved a driver’s license photograph of SCHWAB, a resident
of TEXAS, and confirmed SCHWAB bore a resemblance to the pictures above.

       Your affiant conducted an initial review of some of the surveillance footage captured on
January 6, 2021 from cameras inside the Capitol building. During my review, I identified images
that depict SCHWAB inside the Capitol building near the Rotunda door and attempting to walk
through the crowds. SCHWAB is the female circled in the photos below.




                                              4
         Case 1:21-mj-00179-ZMF Document 1-1 Filed 01/28/21 Page 5 of 8




        In the hours following the breach of the U.S. Capitol building, SCHWAB posted on
Facebook: “a little further than that” in response to Facebook User 1’s post, “looks like you got on
the steps of the Capital [SIC]”. About an hour later, Facebook User 1 posted “awesome did you
get pics inside”. SCHWAB responded, “no because they closed the door behind us and had their
guns drawn at a few…interesting though, the national guard was in there and didn’t move an inch.
They sat back. They didn’t fight against us at all…because there was no need to. After the girl
was shot and killed that’s when we raised hell.”




                                                 5
         Case 1:21-mj-00179-ZMF Document 1-1 Filed 01/28/21 Page 6 of 8




        On January 15, 2021, FBI agents interviewed SCHWAB at her residence in Texas. The
interview was recorded. SCHWAB explained to the agents that she traveled with four other people
to Washington D.C. She referred to herself and the others who traveled with her as patriots. She
stated that on the Saturday or Sunday before, which would be January 2, 2021 or January 3, 2021,
she posted on her Facebook account that she planned to travel to Washington, D.C. to take part in
the protest scheduled for January 6, 2021. She explained that she was looking for other patriots to
join her. SCHWAB stated that she had a friend (later identified as HYLAND) who arranged a
private flight and agreed to fly a group of patriots to Washington, D.C. SCHWAB requested not
to provide HYLAND’s name to protect their privacy.

        SCHWAB explained that there were five people in the group that traveled to Washington
D.C. They are referred to in this affidavit as SCHWAB, Individual 1, RYAN, Individual 4, and
HYLAND. SCHWAB explained that she did not know Individual 1, RYAN, or Individual 4 prior
to the group’s travel to Washington D.C.; however, she knew that Individual 1 and RYAN were
friends prior to the trip. SCHWAB stated that she only knew RYAN through social media; she
has no relationship with RYAN. The only person from the group that SCHWAB knew prior to
the flight was HYLAND, the individual who arranged the flight.

        SCHWAB stated that the group flew to Washington, D.C. on January 5, 2021. She further
explained that on January 6, 2021, the group left the hotel around 7:30am and walked to The
Ellipse, an outdoor expanse near the White House. According to SCHWAB, they listened to some
of the speakers until approximately 10:30am. The group then walked towards the Capitol Building
and made it to the area where the food trucks were located. Nothing was happening at this time
and it was very cold outside, so SCHWAB and three members of the group, RYAN, Individual 4,

                                                6
         Case 1:21-mj-00179-ZMF Document 1-1 Filed 01/28/21 Page 7 of 8




and HYLAND, decided to depart and return to the hotel. One member of the group, Individual 1,
stayed at the Capitol.

        SCHWAB explained that upon returning to the hotel, SCHWAB, RYAN, Individual 4,
and HYLAND watched the news on television regarding the counting of the Electoral College
votes. She explained that while watching the news, they heard the Capitol building had been
breached, and they wanted to see what was going on. SCHWAB, RYAN, Individual 4, and
HYLAND took an Uber from their hotel to the east side of the Capitol building where the
Supreme Court was located. SCHWAB noticed that there were some “bad apples” within the
large crowd. SCHWAB walked up the steps of the Capitol building to the open doors. Though
SCHWAB did not see any violence or anyone destroying anything, she observed the door to the
Capitol building had been destroyed.

        SCHWAB stated she was pushed by the crowds through the original set of doors entering
the building and into a lobby area. She then went through a second set of doors. Because of her
small stature, SCHWAB was being crushed by the crowd. She then requested the assistance of a
Capitol Police Officer to exit the building. The police officer helped SCHWAB out of the crowd
and identified an exit that was on the left side of the lobby. At this point, SCHWAB exited the
Capitol building.

        SCHWAB was aware of the various social media posts that RYAN posted from the
Capitol building and was shown several during the interview. She stated that RYAN posted a
video of SCHWAB outside the Capitol Building. SCHWAB stated that the words that RYAN
used in her social media posts were “very bad”. According to SCHWAB, some of the videos
that RYAN posted made members of the group look “bad”.

        Based on the foregoing, your affiant submits that there is probable cause to believe that
Katherine SCHWAB violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1)
knowingly enter or remain in any restricted building or grounds without lawful authority to do;
and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions; or attempts or conspires
to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

        Your affiant submits there is also probable cause to believe that Katherine SCHWAB
violated 40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly
(D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at
any place in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or
disturb the orderly conduct of a session of Congress or either House of Congress, or the orderly
conduct in that building of a hearing before, or any deliberations of, a committee of Congress or
either House of Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.


                                                 7
         Case 1:21-mj-00179-ZMF Document 1-1 Filed 01/28/21 Page 8 of 8




                                                    _________________________________
                                                    SPECIAL AGENT AMIE C. STEMEN
                                                    Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 28 day of January 2021.

                                                                           2021.01.28
                                                                           16:59:38 -05'00'
                                                    ___________________________________
                                                    ZIA M. FARUQUI
                                                    U.S. MAGISTRATE JUDGE




                                                8
